03/28/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0357
                         DA 21-0357


CASCADE COUNTY,

       Appellant,

v.

MONTANA PETROLEUM TANK RELEASE COMPENSATION BOARD,

       Appellee.


                            GRANT OF EXTENSION


      Upon consideration of Appellee Montana Petroleum Tank Release

Compensation Board’s (Board) motion for a 30-day extension of time, and good

cause appearing, Appellee Board is granted an extension of time to and including

May 11, 2022, within which to prepare, serve, and file its response.




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                             March 28 2022